Title: From Thomas Jefferson to Samuel F. Bradford, 13 December 1807
From: Jefferson, Thomas
To: Bradford, Samuel F.


                        
                            Sir
                     
                            Washington Dec. 13. 07.
                        
                        I see by an advertisement in Poulson’s paper of the 11th. that you have for sale Sharp’s Shakespear in 9.
                            vols 32mo. I will thank you to send it to me, the size being the circumstance which recommends it. altho’ I do not find
                            on your catalogue John Bell’s anatomy of the human body in 2. vols 8vo. yet possibly you may have it, or be able to
                            procure it. if so, I would ask it to be forwarded with the other. if securely wrapped up they will come safely by the
                            mail. be so good as at the same time to note to me the cost which shall be remitted you without delay. Accept my salutations
                            & best wishes.
                        
                            Th: Jefferson
                     
                        
                    